Name: Commission Regulation (EEC) No 2763/87 of 15 September 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 87 No L 266/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2763/87 of 15 September 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 September 1987 . For the Commission COCKFIELD Vice-President ( ¢) OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 335, 13 . 12 . 1985, p . 9 . No L 266/6 Official Journal of the European Communities 17. 9. 87 ANNEX Amount of unit values per 100 kg net \ Code NIMEXE code CCT heading No Description ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 07.01-131 07.01-15 J :x 07.01-21 1 ex 07.01-22 J 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 ] ex 07.01-36 07.01-41 1 07.01-43 ] 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 31,72 110,43 41,22 12,38 38,04 40,67 353,23 1365 4758 1772 532 1639 1748 15193 249,42 87132 322,69 96,65 300,16 318,40 2756,74 65,83 229,52 85,59 25,69 79,06 84,46 732,99 219,32 764,04 285,00 85,83 263,20 28 1,22 2447,99 4944 17306 6316 1919 5961 6232 54757 24,56 85,66 32,06 9,59 29,50 31,63 273,70 47658 166088 61054 18579 57216 60243 529896 74,16 25834 96,57 28,95 88,99 95,28 825,74 22^0 76,67 29,13 8,67 26,41 28,74 247,29 130 132 1.40 1.50 1.60 1.70 1.74 07.01-45 07.01-47 ] ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks 116,40 28,32 7,70 74,15 11,42 111,21 30,12 5016 1220 331 3195 492 4792 1297 933,11 221,09 60,66 578,86 91,57 891,54 235,77 241,21 58,81 15,99 153,99 23,67 230,46 62,60 807,32 196,63 53,18 514,81 79,22 771,35 208,56 18415 4381 1205 11470 1807 17594 4628 90,50 21,99 5,96 57,58 8,88 86,47 23,41 174852 42649 11577 111664 17159 167061 44668 271,56 6632 17,99 173,65 26,65 259,46 70,60 81,05 19,62 5,41 5137 7,95 77,44 21,14 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 [ 07.01-81 1 07.01-82 ] 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh , whole Bananas, fresh Pineapples, fresh Avocados , fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi sanguines 395,89 133,44 135,44 46,48 30,41 528,82 31,34 49,01 44,23 61,33 35,73 85,71 47,82 50,96 129,33 161,57 95,60 17060 5739 5837 2003 1308 22789 1350 2112 1906 2638 1537 3694 2060 2196 5573 6962 4112 3173,60 1041,48 1 057,28 372,61 239,13 4239,24 245,32 392,8* 353,5( 478,6.! 28 1 ,3( 687,1 ' 383,3( 408,5.! 1 036,7! 1 295,21 746,7' 820,37 276,91 281,2.5 96,32 63,12 1095,8^ 65,13 101,5 « 91,7; 1 27,2" 74,15 177,62 99,09 105,61 268,0( 334,81 1 98,46 2745,78 924,83 940,2S 322,38 210,2 / 3667,7* 217,02 339,92 306,5; 425,0^ 246,6^ 594,51 331,6? 353,4 / 897,01 1 120,6( 664,0 : 62632 20687 20950 7353 4740 83662 4816 7753 6944 9507 5591 13561 7565 8062 20461 25561 14837 307,80 103,40 105,18 36,13 23,55 411,16 24,36 38,10 34,31 47,52 27,67 66,64 37,18 39,62 100,55 125,62 74,12 594686 200191 203951 69822 45692 794 37C 46478 7362C 66511 9200* 53 685 128 761 71 83* 7655* 19427 / 24270; 14369; 923,59 311,95 317,17 108,43 71,10 1 233,72 73,46 11433 103,42 14337 83,45 199,97 111,56 118,89 301,72 376,93 223,54 275,69 93,42 93,82 3236 21,29 368,26 21,99 34,12 30,73 42^3 25,08 59,69 3330 35,49 90,06 112,51 66,52 17. 9 . 87 No L 266/7Official Journal of the European Communities Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels, Navelines, Navelates, Salustianas , Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others 41,86 28,32 1804 1220 335,57 227,02 86,74 58,68 290,34 196,42 6622 4480 32,54 22,01 62882 42541 97,66 66,07 29,15 19,72 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 J ex 08.02-50 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh 52,33 44,92 65,10 47,41 48,56 2255 1933 2805 2043 2092 412,92 358,31 513,66 380,10 389,29 108,77 93,05 135,31 98,25 100,63 362,08 310,84 450,42 328,86 336,81 8201 7092 10202 7501 7682 40,59 34,99 50,49 36,86 37,75 78709 67414 97913 71226 72948 122,42 104,86 15230 110,62 113,29 36,33 31,49 45,19 33,01 33,81 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 ex 08.02 D ex 08.02 E 08.04 A I 08.05 G 08.06 A II Grapefruit , fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples 42,71 63,41 138,45 60,31 101,92 45,62 1840 2732 5966 2599 4360 1966 342,41 508,34 1 109,88 483,46 796,49 365,77 88,51 131,40 286,90 124,97 210,24 94,55 296.25 439,81 960.26 418,28 702,62 316,46 6757 10032 21903 9541 15251 7218 33,21 49,30 107,64 46,89 79,05 35,47 64163 95256 207975 90593 149480 68539 99,65 147,94 323,00 140,70 236,99 106,44 29,74 44,15 96,41 41,99 75,27 31,77 2.110 2.120 2.130 2.140 2.150 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 | 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C Pears Apricots Peaches Nectarines Cherries 54,27 45,25 65,67 92,31 115,53 2339 1950 2829 3977 4978 435,11 361,62 518,17 728,35 911,55 112,47 93,84 136,49 191,86 240,12 376,45 313,57 454,37 638,67 799,31 8587 7103 10292 14466 18105 42^0 35,10 50,94 71.60 89.61 81533 68040 98772 138835 173756 126,62 105,79 153,63 215,95 270,27 37,79 31,44 45,59 64,09 80,21 2.160 2.170 2.175 2.180 2.190 08.07-71 1 08.07-75 J 08.08-11 1 08.08-15 J 08.08-35 08.09-11 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) : 67,86 110,57 152,04 30,53 2924 4753 6544 1315 543,99 862,87 1212,67 244,77 140,62 229,27 314,94 63,27 470.66 766.67 1 052,03 211,77 10736 17157 24004 4830 52,76 85,64 118,42 23,74 101937 166095 228157 45867 158,31 258,40 354,89 71,23 47.25 77,52 106,60 21.26 2.190.1 2.190.2 2.195 2.200 2.202 2.203 ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Amarillo, Cuper, Honey Dew, Onteniente , Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 30,87 60,80 151,61 ¢ 142,75 217,60 551,64 1330 2620 6533 6152 9353 23772 247,51 487,39 1215,40 1 144,38 1 697,99 4422,11 63,98 125,99 314,18 295,82 451,17 1 143,11 214,14 421,69 1051,55 990,11 1 508,67 3825,98 4884 9618 23986 22584 33763 87271 24,00 47,27 117,88 110,99 168,53 428,90 46380 91331 227748 214440 326848 828637 72,03 141,84 353,71 333,04 508,50 1 286,94 21,50 4234 105,58 99,41 152,54 384,14